DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  A new (Final) office action is found below and addresses the claim amendments.

2.  Note that certain claims have a double patenting rejection applied while otheres don’t (claims 101 and 104-110).  
Thusly, the applicant can amend the independent claims with any one of claims 101 or 104-110 to overcome the double patenting rejection.   
Not amending with those identified claims will require a Terminal Disclaimer.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 80 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,961,538 in view of Neuenschwander et al. US 2009/0182533, {Coursimault or Kannan}, Boothe and Jantz who teaches sending instructions to the device to fix the fault, receiving aggregated solutions based on attempted fixes by other devices associated with a device type and sending the results to the user/device.
It would have been obvious to one skilled in the art at the time of the invention to modify 9,961,538, such that it causes transmission of computer executable instructions to the mobile device during the support session, the computer executable instructions configured to facilitate resolution of the at least one determined fault on the mobile device, to provide the mobile with a resolution/fix by sending the resolution/fix instructions to said mobile device.
All other claims, ie. 81-86, 91  would be rejected in a similar manner using the secondary references found below in the rejection in conjunction with the 9,961,538 patent.   The obviousness statements would also be the same as well.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 80-82, 91, 93, 99, 100 and 102-103 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neuenschwander et al. US 2009/0182533 and further in view of { Coursimault et al. US 2011/0270771 OR Kannan et al. US 2010/0262549} and Boothe et al. US 2010/0057657 and Jantz et al. US 6,487,677.
As per claim 80, Neuenschwander et al. US 2009/0182533 teaches an apparatus comprising at least one processor and at least one memory having program code instructions embodied therein, the at least one memory and program code instructions being configured to, with the at least one processor (See Figure 1, #110 Remote Diagnostic Service which inherently runs on computers/servers, “..Remote diagnostic service 110 can be a service provider which operates one or more server computers for communicating with devices..”, From Para #10), direct the apparatus to: 
receive device status data from the mobile device (Para #11 teaches receiving device status, etc. from the mobile device at the apparatus/service center.  Para #10 teaches generic system overview); 
[0011] FIG. 2 is a flow diagram of example process 200 for sending diagnostic event logs to the remote diagnostic service 110. Process 200 is described below in reference to device 115 and host device 116 of FIG. 1.
[0010] FIG. 1 is a block diagram of example diagnostic system 100 with remote diagnostic service 110. In some implementations, system 100 can include devices 102, 112, 115, 120, one or more service centers 118 and remote (e.g., network-based) diagnostic service 110. The devices can be coupled to network 108 (e.g., the Internet, WLAN) using a variety of connectivity technologies. For example, device 102 (e.g., a cellular phone) can couple to network 108 through cell tower 104 and gateway 106. Device 112 can couple to network 108 through wireless access point 114 (e.g., Wi-Fi). Device 115 can couple to network 108 through host device 116 (e.g., a personal computer). Device 120 can couple directly to network 108 using, for example, Ethernet, telephone lines, cable modem, wireless link, etc. Once connected, devices 102, 112, 115, 120 can communicate with remote diagnostic service 110, or host devices (e.g., host device 116) can communicate with remote diagnostic service 110 on behalf of coupled device(s). Some examples of devices include but are not limited to: personal computers, mobile phones, smart phones, media players, email devices, electronic devices, game devices, tablets, ebook readers, thumbdrives, etc. Remote diagnostic serice 110 can be a service provider which operates one or more server computers for communicating with devices. Service centers can be any facility where a user can receive technical assistance for a device. An example service center is the "Genius Bar" found in retail stores operated by Apple Inc. (Cupertino, Calif.).
determine at least one fault of the mobile device based at least in part on the device status data (Para #14 teaches reviewing history/logs of the device to determine issues, problems, faults, diagnostic events, etc.):
[0014] FIG. 3 is a flow diagram of example process 300 for analyzing diagnostic events and providing information or guidance to users or service center personnel based on a result of the analysis. In some implementations, process 300 can begin by obtaining diagnostic event files from devices (302). The event files can include historical information related to diagnostic events occurring on the device over a time span or, optionally, additional data related to the diagnostic events. Some examples of diagnostic events include but are not limited to: time since last restore, application crashes, kernel panics, unclean device resets, low-memory application aborts, modem resets, call failures, dropped calls, battery performance, thermal performance, awake time since last charged, sleep time since last charged, and any other event that can result in a failure of a device or degradation of device performance. Some examples of additional data include but are not limited to: configuration of the device, including versions of installed software and firmware or hardware model details; time and location of submitted information; information identifying the service personnel involved; reason(s) for the diagnostic submission; and any other relevant data related to the device, the diagnostic events, or the submission of those events.
initiate a support session, the support session interfacing a user associated with the mobile device (Para #15 teaches determining the fault/problem and a “support session” can be provided whereby a fix is sent to the user device); 
[0015] In some implementations, for each file, frequencies of diagnostic events can be computed (304). The frequency counts can be compared against accepted and/or expected values generated from reference data (306). Reference data can be associated with a set of devices having at least one attribute (e.g., the same model number, same factory, device configuration) of the device being diagnosed. Reference data can include field data, trend data, other diagnostic events from that device, or any other data that can be compared with the diagnostic event data to determine possible causes of diagnostic events on a device. Information or guidance (e.g., pre-defined guidance) can be generated or selected based on a result of the comparison, and sent to the device or a host device (308) where it can be used to characterize, resolve or explain diagnostic event(s) or other technical issues.
provide an indication of the at least one fault of the mobile device to the customer service representative during the support session (See previous passages which teach receiving history/log files from the device and determining/identifing if there is a problem and also sending resolution fix to the device); and 
in response, cause transmission of computer executable instructions to the mobile device during the support session (See below which teaches sending a fix to the mobile device), 
[From Para #15]:  Information or guidance (e.g., pre-defined guidance) can be generated or selected based on a result of the comparison, and sent to the device or a host device (308) where it can be used to characterize, resolve or explain diagnostic event(s) or other technical issues.
the computer executable instructions configured to facilitate resolution of the at least one determined fault on the mobile device (See below which teaches the fix is used to resolve the diagnostic events/technical isues, ie. the fault).  
[From Para #15]:  Information or guidance (e.g., pre-defined guidance) can be generated or selected based on a result of the comparison, and sent to the device or a host device (308) where it can be used to characterize, resolve or explain diagnostic event(s) or other technical issues.
But is silent on
interfacing a customer service representative with a user
to a selection by the customer service representative;
receive a plurality of solution implementation results data associated with a plurality of other devices, 
wherein each solution implementation result of the plurality of solution implementation results data indicates whether a previous solution implementation attempted by at least one other device of the plurality of other devices caused resolution of a previous fault of the at least one other device, and 
wherein each solution implementation result of the plurality of solution implementation results data is associated with a device type corresponding to the at least one other device associated with the solution implementation result; 
determine a first device type associated with the mobile device; 
aggregate a subset of the plurality of solution implementation results data associated with the first device type to generate aggregated solution implementation results data associated with the first device type; 2 of 14 LEGAL02/41503675v1Appl. No.: 17/073,870 Amdt. dated May 16, 2022 Attorney Docket No.: 006128/695427 Reply to Office Action of February 15, 2022 
identify at least one solution that caused resolution of the at least one fault or a similar at least one fault based at least in part on the aggregated solution implementation results data; 
	The examiner notes that Neuenschwander is a more computer-based fault diagnostic system and does not teach the need for a customer service representative.  The examiner also notes that customer service representatives are well known in the art as providing a service to customers for questions, problem resolution, service changes, etc..   Nonetheless, the examiner puts forth either Coursimault or Kannen, who teach a user being able to interface with a customer service representative who can assist a user with problems on their device or a device they are using:
	i.  Coursimault et al. US 2011/0270771 teaches that a live customer service representative can get involved if/when the user cannot fix a problem by themselves (See Figure 3, S118, S122):
[0057] At S118, if the user accepts, a call to a call center 82 is issued. An agent from the call centre can then take the call and this establishes a live remote support session with the user 36 of the device 10.
	ii.  Kannan et al. US 2010/0262549 teaches the ability for a user to interface with a customer service representative to discuss problems, etc. with said representative.  Figure 4b shows TYPES OF REQUEST, to include TECHNICAL PROBLEMS, which reads on interfacing to and selection of a representative (NOTE that “selection” can be broadly interpreted as selecting the correct/optimal representative across the types of business units, such as Billing, Contracts, Technical, etc.):
	[0004] One of the problems faced by these companies is providing solutions to queries from customers in minimal time. The customers of a company may contact the customer service representatives of the company through various modes, such as a telephone call, chat, or e-mail, and they may have to wait for some time, perhaps a long period of time, before the customer service representatives respond.
[0059] At S122, the user and call center agent engage in a troubleshooting session in which the user and call center agent may view a representation of the printer on their respective screens and the call center agent can guide the user through a sequence of operations intended to cure the problem.
It would have been obvious to one skilled in the art at the time of the invention, to modify the combo, such that the user can interface with a customer service representative with a user AND to a selection by the customer service representative, to provide the ability for the user to connect to a live person who can assist in troubleshooting and fixing the device.
Boothe et al. US 2010/0057657 teaches tracking specific attempts made by a user to fix a computer (Fig. 1, #150 shows the user attempts).  Furthermore, Figure 3 shows User Tries to Fix Problem #320 and if the User Solves Problem #330 which would be tracked/stored by the Help Desk for future problem fixes, etc., which reads on “..receive a plurality of solution implementation results data associated with a plurality of other devices..” (See Figures 1, #150 and 3, #330 which track potential fixes made by various user on various devices)  AND “…wherein each solution implementation result of the plurality of solution implementation results data indicates whether a previous solution implementation attempted by at least one other device of the plurality of other devices caused resolution of a previous fault of the at least one other device..” (Figures 1-3 show what a user attempted to fix the problem #320 and if the user solves the problem #330), AND “..wherein each solution implementation result of the plurality of solution implementation results data is associated with a device type corresponding to the at least one other device associated with the solution implementation result..” (Figure 3 shows USERS who attempt to fix PROBLEMS which is correlated to different users and their specific device and the solution they attempted), AND “..determine a first device type associated with the mobile device..” (figure 1 shows a specific user with their specific device and their attempt to fix problem #150 while figure 3, #320 and #330 show attempt and if the fix worked) AND “..track/store the plurality of solution implementation results data associated with the first device type to generate solution implementation results data associated with the first device type..” (Figure 1 shows the user’s attempt(s) to fix a problem which are clearly tracked #150 and Figure 3, #330 shows if the user fixed the problem which would be stored/aggregated)2 of 14 LEGAL02/41503675v1Appl. No.: 17/073,870Amdt. dated May 16, 2022Attorney Docket No.: 006128/695427Reply to Office Action of February 15, 2022AND “..identify at least one solution that caused resolution of the at least one fault or a similar at least one fault based at least in part on the solution implementation results data..” Figures 1 and 3 show what the user attempted as a fix and tracking if the fix worked or not AND the system can pull from these stored records what did/didn’t work for future fixes (See Intelligent Problem Tracking Engine #210 in Fig. 2 which is a database that tracks problems/fixes).
[0020] In further illustration, FIG. 1 is a pictorial illustration of an intelligent problem tracking data processing system configured to determine an appropriate technical support level. When a user has a computer problem 110 (such as screen flickering), the user can open an OS ticket managed by Complexity Tracking Logic 120 executing in the user's computer. Once the OS ticket is opened a ticket number is assigned to it and it is ready to track technical support issues 130. The user's operating system using Complexity Tracking Logic 120 can be configured to monitor/track via the complexity tracking logic, the state of the system as the user attempts to fix an unknown computer issue (such as screen flickering) 140. Configuration logged in the OS ticket changes can include any OS-level setting changes, parameter changes, configuration changes, or application-level setting changes 150.
[0021] For example, if the user's computer has an issue about screen flickering 110, and the user opens an OS ticket 120 and attempts to fix the issue 140, the OS ticket can log any user changes made, such as the user changing the screen resolution from [1024.times.768] to [800.times.600]. If the problem(s) are not resolved by the user, then the user can submit the OS ticket to apply for technical support 160. The OS ticket containing the recorded data and history of configuration changes can then be received by the customer service provider for analysis and resolution of the problem using Diagnostic Utility Logic 170. The submitted OS ticket can be analyzed so that appropriate technical level support can be selected based on the complexity of the user changes contained in the OS ticket. Thereafter, the computer problem--in this instance, the "screen flickering"--can be solved by the appropriate technical support level 180 analyzing the OS ticket, identifying the issue and suggesting a solution 180--such as "choose a resolution of at least 75 Hz." Finally the OS ticket can be closed by successfully resolving the problem 190.
[0027] As a remote client implementation of an intelligent problem tracking data processing system configured to determine an appropriate technical support level, complexity tracking logic 220 and diagnostic utility logic 230 can cooperatively be coupled together in an intelligent problem tracking engine 210. The intelligent problem tracking engine 210 can be communicatively be coupled to a local host computer 230. Within the intelligent problem tracking engine, the complexity tracking logic and the diagnostic utility logic can include program code enabled to track as history, the user's attempt(s) to fix the unknown issue on the computer 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it receives a plurality of solution implementation results data associated with a plurality of other devices AND wherein each solution implementation result of the plurality of solution implementation results data indicates whether a previous solution implementation attempted by at least one other device of the plurality of other devices caused resolution of a previous fault of the at least one other device, AND wherein each solution implementation result of the plurality of solution implementation results data is associated with a device type corresponding to the at least one other device associated with the solution implementation result;  AND determine a first device type associated with the mobile device; AND track/store the plurality of solution implementation results data associated with the first device type to generate solution implementation results data associated with the first device type; 2 of 14ANDLEGAL02/41503675v1Appl. No.: 17/073,870Amdt. dated May 16, 2022Attorney Docket No.: 006128/695427 Reply to Office Action of February 15, 2022identify at least one solution that caused resolution of the at least one fault or a similar at least one fault based at least in part on the aggregated solution implementation results data, to provide the ability to track/store the various problems/fixes based on other devices so that the most optimal solution can be determined and given to the user.
With regard to “aggregate a subset of the plurality of solution implementation results data associated with the first device type to generate aggregated solution implementation results data associated with the first device type” AND2 of 14LEGAL02/41503675v1Appl. No.: 17/073,870 Amdt. dated May 16, 2022Attorney Docket No.: 006128/695427“..Reply to Office Action of February 15, 2022identify at least one solution that caused resolution of the at least one fault or a similar at least one fault based at least in part on the aggregated solution implementation results data..”, at least Jantz et al. US 6,487,677 teaches tracking the probability index for each recovery procedure (ie. attempts made to correct the problem) Fig. 2, #224 which are transmitted/used as a List of Procedures and probability tuples to management client #226.   Clearly Jantz’s probabilities allows for one to aggregate solutions (ie. for example, those that work best and those that rarely work, etc.) and then a user (or help desk tech) can proceed through those fixes from top down OR just attempt the top/best fixes (See #202/#204/#206, Fig. 2).   Thusly, one skilled sees aggregates and subsets being used.  Note Jantz keeps historical information for procedure success or failures #230, Fig. 2 and also Figure 3.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it aggregates a subset of the plurality of solution implementation results data associated with the first device type to generate aggregated solution implementation results data associated with the first device type” AND2 of 14LEGAL02/41503675v1Appl. No.: 17/073,870 Amdt. dated May 16, 2022Attorney Docket No.: 006128/695427“..Reply to Office Action of February 15, 2022identifies at least one solution that caused resolution of the at least one fault or a similar at least one fault based at least in part on the aggregated solution implementation results data, to provide the ability of cross-correlating (aggregating subsets) all problems/fixes so that the most optimal solution can be chosen based upon the user device and experienced problem.


As per claim 81, the combo teaches claim 80, wherein the at least one memory and program code instructions are further configured to, with the at least one processor, direct the apparatus to: 
receive other device status data from a plurality of mobile devices AND aggregate the device status data received from the plurality of mobile devices, the at least one fault of the mobile device being determined based at least in part on the aggregated device status data (Neuenschwander teaches receiving diagnostic data from multiple/other electronic/mobile devices (Figure 1, #102, #112, etc.) and aggregating the data to determine the cause of fault(s) and providing guidance to fix/resolve the problem, which reads on the limitations):
Diagnostic events can be collected on electronic devices at geographically distributed service centers and transmitted to a remote (e.g., network-based) diagnostic service. The diagnostic service can aggregate and analyze the diagnostic events to determine, for example, one or more possible causes of the diagnostic events, and can provide information or guidance to users and/or service personnel for characterizing, resolving or explaining the diagnostic events. In one aspect, log files of diagnostic events captured on devices are sent to the diagnostic service. For each log file, the diagnostic service can compute frequencies of recorded diagnostic events. The computed frequencies can be compared against accepted and/or expected values generated from reference data. The diagnostic service can respond to users and/or service personnel with information or guidance for resolving, characterizing or explaining the diagnostic event based on a result of the comparisons.    (ABSTRACT)
	Note further that Boothe/Jantz teach tracking changes from multiple (other) devices.


As per claim 82, the combo teaches claim 80, wherein the device status data comprises information regarding one or more actions taken by the user of the mobile device prior to initiation of the support session (Coursimault Figure 3 teaches “monitoring self help session and store information in database” which reads on the monitoring of actions taken by the user before escalation in S116-S124), the information regarding the one or more actions comprising one or more of information regarding support information accessed by the user or information regarding one or more corrective actions performed by the user (Figure 3, S112-S114 teaches monitoring the user’s self help session and storing the information which would inherently include understanding what corrective actions the user attempted to correct the problem) . 
[From Para #41]:  Information on the self help session (first remote support level) may be provided to the call center operator 84 by the session manager 12 or self help server 70 so that he is aware of which solutions have already been reviewed/attempted. 


As per claims 91 the combo teaches claim 80/93, wherein the at least one memory and program code instructions are further configured to, with the at least one processor, direct the apparatus to: 
determine whether to initiate the support session based at least in part on determining that a solution cannot be automatically implemented on the mobile device and/or the at least one fault of the mobile device requires implementation assistance beyond the user of the mobile device (Coursimault teaches understanding that the user is attempting to fix the problem but still facing difficulties, S114, Figure 3, whereupon it is determined to trigger an escalation to second level OR live respresentative, which reads on the limitations, ie. solution cannot be implemented and requiring assistance beyond the user’s abilities).  


As per claim 93, this claim is rejected in its entirety as based on the rejection of claim 80.  Furthermore, at least Neuenschwander teaches a method that performs the same steps (see Figures 2-3 which outline the method steps involved).


As per claim 100, the combo teaches claim 80, the system further comprising: 
the mobile device, wherein the mobile device is configured to, in response to receiving the computer executable instructions, automatically execute the computer executable instructions with or without authorization from the user, wherein the computer executable instructions comprise the at least one solution (Neuenschwander teaches that information or guidance can be sent to the device where it can be used to resolve the problem/diagnostic event -- Neuenschwander does not explicitly state need for user authorization, which reads on the claim:  
[0015] In some implementations, for each file, frequencies of diagnostic events can be computed (304). The frequency counts can be compared against accepted and/or expected values generated from reference data (306). Reference data can be associated with a set of devices having at least one attribute (e.g., the same model number, same factory, device configuration) of the device being diagnosed. Reference data can include field data, trend data, other diagnostic events from that device, or any other data that can be compared with the diagnostic event data to determine possible causes of diagnostic events on a device. Information or guidance (e.g., pre-defined guidance) can be generated or selected based on a result of the comparison, and sent to the device or a host device (308) where it can be used to characterize, resolve or explain diagnostic event(s) or other technical issues.




Asper claim 102, the combo teaches claim 80, wherein the at least one memory and program code instructions are further configured to, with the at least one processor, direct the apparatus to: 
identify a plurality of solution possibilities associated with the at least one fault; and 6 of 14 LEGAL02/41503675v1Appl. No.: 17/073,870 Amdt. dated May 16, 2022 Attorney Docket No.: 006128/695427 Reply to Office Action of February 15, 2022 
receive, from the customer service representative, the indication of the at least one solution selected from the plurality of solution possibilities (Neuenschwander teaches understanding of problem(s) and fixes for those problems and sending at least one solution to the mobile user/device, See figure 3).  
Also note that Coursimault or Kannan taught understanding of problems and fixes for those problems.  They are included below as “pertinent but not cited”:
 i.  Coursimault et al. US 2011/0270771 teaches that a live customer service representative can get involved if/when the user cannot fix a problem by themselves (See Figure 3, S118, S122):
[0057] At S118, if the user accepts, a call to a call center 82 is issued. An agent from the call centre can then take the call and this establishes a live remote support session with the user 36 of the device 10.
	ii.  Kannan et al. US 2010/0262549 teaches the ability for a user to interface with a customer service representative to discuss problems, etc. with said representative.  


As per claim 103, the combo teaches claim 80, wherein to receive the indication of the at least one solution the apparatus is directed to: 
automatically identify the at least one solution associated with the at least one fault, and 
wherein the apparatus causes transmission of the computer executable instructions automatically in response to identifying the at least one solution (Neuenschwander teaches the identification of the problem and sending of the fix(es) to the user/device, which appear to be automatic since there is no interaction required by the user).  


Claims 83,  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neuenschwander/{Coursimault OR Kannan} and further in view of Tsai et al. US 2003/0229694 and Booth and Jantz.           
As per claims 83 the combo teaches claim 80/93, but is silent on wherein the computer executable instructions transmitted to the mobile device are configured to provide the customer service representative remote access to the mobile device.  
Tsai et al. US 2003/0229694 teaches a computer than can remotely connect to another computer (ie. can connect and perform rebooting, reset BIOS, etc.):
 [0012] The working computer according to the present invention does not need to run any OS and the working computer can be controlled by a remote computer. Further, the working computer with the computer control firmware can be remotely controlled by a remote computer, and can even reboot or reset the BIOS setting by the remote computer. The working computer further comprises a console redirection capability. The working computer redirects information to NIC and then transmits to the remote computer via the network directly. Therefore, the working computer does not need to use a series port or modem for transmission. Hence, the present invention can utilize any computer in the network to control the working computer of the present invention.
Also see Busa US 2007/0288572 (pertinent but not cited) (figure 1) teaches a service provider/representative gaining remote access to a user’s computer/device in order to render assistance (Para #2 teaches generic remote access to provide service and Para #53 teaches a HELP Request whereupon the service provided would be accessing the user’s computer to fix an issue, as is well known in the art):
[0002] The present invention relates to the field of professional services, and more particularly, to a professional service operator remotely accessing a user's computer to provide service.
[0053] If service of more than one type is available, the user selects the type of support requested as shown in FIG. 9. The user can initiate a help request using the agent software module 52--pressing "request support" icon and using the service request wizard 58. 
It would have been obvious to one skilled in the art at the time of the invention, to modify the combo, such that wherein the computer executable instructions transmitted to the mobile device are configured to provide the customer service representative remote access to the mobile device, to provide the ability for the customer service/help desk admin to have remote access so they can assess the problem(s) and attempt to fix the device.


As per claims 84 the combo teaches claim 83/94, wherein the computer executable instructions transmitted to the mobile device are configured to provide the customer service representative with remote control of the mobile device.  
Tsai teaches remote control of the other device/computer, ie. it can at least re-boot it and restart the remote device/computer:
Tsai et al. US 2003/0229694 teaches the ability for a computer to connect to a remote computer and control it, ie. to reboot it, reset the BIOS, etc.:
 [0012] The working computer according to the present invention does not need to run any OS and the working computer can be controlled by a remote computer. Further, the working computer with the computer control firmware can be remotely controlled by a remote computer, and can even reboot or reset the BIOS setting by the remote computer. The working computer further comprises a console redirection capability. The working computer redirects information to NIC and then transmits to the remote computer via the network directly. Therefore, the working computer does not need to use a series port or modem for transmission. Hence, the present invention can utilize any computer in the network to control the working computer of the present invention.



Claims 85-86 and  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neuenschwander/{Coursimault OR Kannan}/Tsai and further in view of Pickett et al. US 6,266,340 and Boothe and Jantz
As per claims 85 and 96, the combo teaches claim 83/94, but is silent on wherein the computer executable instructions transmitted to the mobile device are configured to cause execution of one or more diagnostic routines on the mobile device.  
At least Pickett et al. US 6,266,340 teaches remote access and control over various remote device, to include running diagnostics:
(212) Referring again to FIG. 15, various icons are illustrated for remote access by a user desiring to remotely administer/configure communications system 50. By clicking appropriate icons, various system administration/configuration functions may be implemented. As illustrated, general administration functions may include or relate to: log off, diagnostics, help, chassis view (described in greater detail later), general settings, software versions (enabling a viewing of a registry of software modules and releases, etc., installed on the particular communication system 50), call detail report, restart/reboot, password administration, SNMP configuration, system backup/restore, disk array configuration, access permissions, SNMP alarms, software upgrade, date and time, etc. As illustrated, PBX and voice mail administration functions may include or relate to: extension configuration, auto attendant and voice mail, first digit table, hunt groups, station ports, local TAPI configuration, CTI speed dial numbers, etc. As illustrated, data administration functions may include or relate to: IP network settings, IPX configuration, RRAS routing (routing and remote access service), network services and adapters, etc. As illustrated, trunk administration functions may include or relate to: trunk groups, T-1 trunks, trunk access profiles, analog trunks, frame relay, etc.
It would have been obvious to one skilled in the art at the time of the invention, to modify the combo, such that wherein the computer executable instructions transmitted to the mobile device are configured to cause execution of one or more diagnostic routines on the mobile device, to provide the ability to run diagnostic routines to gather fault information which will be used to decide how to fix the device.


As per claims 86 the combo teaches claim 83/94, but is silent on wherein the computer executable instructions transmitted to the mobile device are configured to cause one or more of:
an installation of one or more applications to the mobile device, 
an uninstallation of one or more applications of the mobile device, or 
an altering of one or more device settings of the mobile device.  
At least Pickett et al. US 6,266,340 teaches remote access and control over various remote device, to include control/alteration of device setting such as general administrative functions, general setting, password administration, SNMP configuration, system backup/restore functions, disk array configurations, access permissions, etc., which reads on the limitation:
(212) Referring again to FIG. 15, various icons are illustrated for remote access by a user desiring to remotely administer/configure communications system 50. By clicking appropriate icons, various system administration/configuration functions may be implemented. As illustrated, general administration functions may include or relate to: log off, diagnostics, help, chassis view (described in greater detail later), general settings, software versions (enabling a viewing of a registry of software modules and releases, etc., installed on the particular communication system 50), call detail report, restart/reboot, password administration, SNMP configuration, system backup/restore, disk array configuration, access permissions, SNMP alarms, software upgrade, date and time, etc. As illustrated, PBX and voice mail administration functions may include or relate to: extension configuration, auto attendant and voice mail, first digit table, hunt groups, station ports, local TAPI configuration, CTI speed dial numbers, etc. As illustrated, data administration functions may include or relate to: IP network settings, IPX configuration, RRAS routing (routing and remote access service), network services and adapters, etc. As illustrated, trunk administration functions may include or relate to: trunk groups, T-1 trunks, trunk access profiles, analog trunks, frame relay, etc.
It would have been obvious to one skilled in the art at the time of the invention, to modify the combo, such that wherein the computer executable instructions transmitted to the mobile device are configured to cause one or more of: an installation of one or more applications to the mobile device, an uninstallation of one or more applications of the mobile device, or an altering of one or more device settings of the mobile device, to provide the ability to remotely connect to the device and alter settings in an attempt to fix the problem(s) identified.
	Note that alternative language “OR” is used in the claim, hence only one limitation needs to be rejected.








Allowable Subject Matter
Claims 101 and 104-110 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical designs not found in the at least the prior art of record, either alone or in combination.
The examiner believes that amending the claims as discussed above would OVERCOME the Double Patenting rejection because the claims would not be similar to the other patents (parent/children) previously allowed.

101. (New) A system comprising the apparatus of claim 80, the system further comprising: the mobile device, wherein the mobile device is configured to render a user interface requesting authorization to initiate the at least one solution; and in response to receiving the authorization, automatically execute the computer executable instructions without additional input from the user.  

104. (New) The apparatus of claim 80, wherein the at least one memory and program code instructions are further configured to, with the at least one processor, direct the apparatus to: cause rendering, at the mobile device, of a user interface configured to receive an authorization input from the user, wherein the mobile device automatically initiates the at least one solution in response to receiving the authorization input.  

105. (New) The apparatus of claim 80, wherein the at least one memory and program code instructions are further configured to, with the at least one processor, direct the apparatus to: receive an indication of at least one solution associated with the at least one fault via the support session, wherein the transmission of the computer executable instructions is during the support session, and wherein the computer executable instructions cause the mobile device to automatically initiate the at least one solution to resolve the at least one fault, the at least one solution initiated with or without authorization from the user associated with the mobile device.  

106. (New) The apparatus of claim 80, wherein to identify the at least one solution, the apparatus is directed to: determine, for each possible solution of a plurality of possible solutions, at least a portion 7 of 14 LEGAL02/41503675v1Appl. No.: 17/073,870 Amdt. dated May 16, 2022 Attorney Docket No.: 006128/695427 Reply to Office Action of February 15, 2022 of the aggregated solution implementation results data corresponding to the possible solution; determine a plurality of solution success probabilities associated with the plurality of possible solutions, the plurality of solution success probabilities comprising a solution success probability associated with each possible solution of the plurality of possible solutions based at least in part on the portion of the aggregated solution implementation results data corresponding to the possible solution; identify, from the plurality of solution success probabilities, a first solution having a highest solution success probability; and select the first solution from the plurality of possible solutions, wherein the at least one solution comprises at least the first solution.  

107. (New) The apparatus of claim 80, wherein to determine the at least one fault the apparatus is directed to: receive a plurality of other device status data associated with a plurality of other devices, each device status data of the plurality of other device status data associated with a device type associated with the other device from which the other device status data is received; determine a first device type associated with the mobile device; aggregate a subset of the plurality of other device status data associated with the first device type to generate aggregated device status data associated with the first device type; and determine the at least one fault of the mobile device based at least in part on a comparison between the aggregated device status data associated with the first device type and the device status data received from the mobile device, wherein the comparison indicates that the device status data received from the mobile device deviates from a trend indicated by the aggregated device status data.  

108. (New) The apparatus of claim 80, wherein the at least one memory and program code instructions are further configured to, with the at least one processor, direct the apparatus to: before initiation of the support session, causing generation of a notification at the mobile 8 of 14 LEGAL02/41503675v1Appl. No.: 17/073,870 Amdt. dated May 16, 2022 Attorney Docket No.: 006128/695427 Reply to Office Action of February 15, 2022 device, the notification indicating the at least one fault, wherein the at least one fault comprises a predicted future fault determined to affect the mobile device at a future timestamp.  

109. (New) The apparatus of claim 80, wherein the device status data comprises a plurality of portions of device status data associated with a plurality of timestamps, wherein the at least one memory and program code instructions are further configured to, with the at least one processor, direct the apparatus to: receive a plurality of application snapshots associated with the plurality of timestamps; determine, from the plurality of portions of device status data associated with the plurality of timestamps, a first fault of the mobile device was not affecting the mobile device at a first timestamp of the plurality of timestamps and was affecting the mobile device at a second timestamp of the plurality of timestamps; and determine a faulty application by comparing a first application snapshot of the plurality of application snapshots and a second application snapshot of the plurality of application snapshots, the first application snapshot determined based on the first timestamp and the second application snapshot determined based on a second timestamp, wherein the at least one fault comprises installation of the faulty application.  

110. (New) The apparatus of claim 80, wherein to determine the at least one fault the apparatus is directed to: determine the at least one fault profile based at least in part on similarities between the plurality of solution implementation results data determined to increase a probability of giving rise to one or more device faults.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414